DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 8 are objected to because of the following informalities: 
Claim 4: In line5, “PMI” should be changed to “precoding matrix indicator (PMI)”. 
Claim 8: In line 7, “based a precoding matrix” should be changed to “based on a precoding matrix”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 15, it is unclear what is meant by “at least one processor operably coupled to the at least one processor” recited in line 4.  Claims 16-20 are rejected for the same for being dependent from claim 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2018/0048372 A1).
Regarding claim 1:
Sun discloses a method for operating a user equipment (UE) (Fig. 1, 115) in a wireless communication, the method comprising: receiving, from a base station (BS) (Fig. 1, 105), configuration information for indicating whether a joint channel state information (CSI) operation for coordinated multi-point operation (CoMP) is enabled or not (Paragraph [0060],  “additional CSI processes may be added e.g., in which both base stations are assumed to be serving base stations”); if the joint CSI operation is enabled, obtaining CSI corresponding to a first signal based on a precoding matrix corresponding to a second signal, wherein the first signal and the second signal are associated with the CoMP; and transmitting the obtained CSI to the BS (Paragraph [0060], “UEs discussed above may report CSI feedback to base stations regarding the quality of the signals received based on the communication configuration ... In some cases, the additional CSI process may provide the PMI/RI/CQI for both TPs for NCJT.”)
Regarding claim 2:
Sun further discloses performing a communication as a non-coherent joint transmission (NCJT) mode based on the configuration information (Fig. 7, 750 “NJCT transmissions”). 
Regarding claim 4:
Sun further discloses determining whether the joint CSI operation for the CoMP is enabled or not according to the configuration information; and if the joint CSI operation is not enabled, obtaining CSI corresponding to the first signal according to a CSI process independently without a PMI corresponding to the second signal (Paragraph [0060], “two separate CSI processes, and each CSI process may assume one of the base stations is the serving base station” (without the additional CSI processes)).
Regarding claim 5:
Sun further discloses utilizing a CSI process to derive the CSI based on the configuration information (Paragraph [0060], “additional CSI processes may be bundled and reported as one CSI process”), wherein the CSI process is associated with CSI-reference signal (RS) resources for channel measurement (Paragraph [0061], “Channel state information-reference signal (CSI-RS)”).
Regarding claim 6:
Sun further discloses the CSI includes a precoding matrix indicator (PMI) for a precoding matrix corresponding to the first signal (Paragraph [0060]).
Regarding claims 8, 9, and 11-13:
Claims 8, 9, 11-13 recite similar features to those of claims 1, 2, and 4-6. Same prior art and rationales set forth in the rejection of claims 1, 2, and 4-6 also apply.
Regarding claim 15:

Regarding claims 16 and 18-20:
Claims 16 and 18-20 recite similar features to those of claims 2 and 4-6. Same prior art and rationales set forth in the rejection of claims 2 and 4-6 also apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US2018/0048372 A1) in view of Seo et al. (US 9,774,426 B2).
Regarding claims 3, 10, and 17:
Sun does not disclose the configuration information is transmitted by using a radio resource control (RRC) signalling.
Seo teaches transmitting configuration information using a radio resource control (RRC) signaling (Column 24, Lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sun in view of Seo to include the feature that the configuration information is transmitted by using a radio resource control (RRC) signaling in order to allow for a reliable transmission and higher extensibility.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/               Primary Examiner, Art Unit 2465